DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
Specifically Applicant argues that in Talty, the controller provides a control signal to an impedance matching matrix 34 which performs impedance matching / tuning and thus Talty “simply discloses switching between different LC circuits to match the impedance of the selected radiating antenna element 40 configuration”, e.g., see Pg. 9 of the Remarks (Pg. 3 of the Arguments). However the Examiner notes that Applicant’s invention does the same function and that for any variable adjustable antenna length, the impedance circuit must also match the receiving frequency including any variable corresponding circuit and/or a corresponding operation parameter such that the signal processing circuit can adjust its signal amplification frequency…as selection of switch changes”. Also the controller selects the switch according to the user selected frequency similar to Talty, e.g., see Pg. 17, Lns. 16-27. Furthermore, Applicant argues that the controller of Talty adjusts the impedance matching matrix and thereby suggests not impedance adjustment of an amplifier or amplifier circuit however Applicant’s own variable impedance amplifier utilizes a similar selecting and matching portion 231a-231b as shown in FIG. 9-10 and discussed on Pg. 19, Lns. 6-10: “ The matching portion 231b may include a plurality of inductors having different inductance values connected in parallel to the amplifier circuit 231c, and when any one inductor of the plurality of inductors is selected by the selector 231a, an impedance variation range of the amplifier circuit 231c may be adjusted”. Furthermore, the amplifier circuit 231c is “a general circuit for amplifying signal intensity, which is well-known in the related art, and accordingly, detailed descriptions thereof will be omitted”, Pg. 19, Lns. 11-13, and simply performs amplification functions for input into the tuner similar to the amplifier 48 of Talty. There is no amplifier circuit disclosed with a specific impedance variable function because an amplifier itself does not perform impedance variance functions; there must be a variable impedance circuit/variable elements input into the amplifier circuit in order to vary the impedance range of the amplifier as disclosed by the instant invention and Talty; infact, FIG. 10 of the instant invention shows a switch switching In re Pearson, 181 USPQ 641 (CCPA 1974). See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01.
In addition, the rejection previously presented in the Final Rejection filed 11/13/2020 is repeated herein (removal of a reference in response to removed claim limitations but relying on the same teachings does not constitute a new grounds of rejection, e.g., see MPEP §1207.03(a)(II)). All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, and 11-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150326330 A1 (hereinafter “Talty”) in view of US 20130072254 A1 (hereinafter “Korner”).
Claim 1, 9, and 16: Talty teaches a vehicle (e.g., see 10 in FIG. 1) comprising: an antenna apparatus (20 in FIG. 4) comprising: a radiating element (40) configured to receive a wireless signal; a first switch (44) configured to adjust an operating range of the antenna element (where sections 42 of the antenna are connected and disconnected using PIN switches 44, e.g., see Para. 23); an amplifier (48 and 34, 34 being utilized for and input directly into the amplifier circuit 48 and thus being a part 
Talty does not explicitly teach the radiating element is a coil. 
However, Korner teaches an antenna apparatus (300, e.g., see FIGS 3-4) comprising: a coil (255 in FIG. 2; 300, L1-L4, in FIG. 3; e.g., see Para. 34, 42) configured to receive a wireless signal; a first switch (425 in FIG. 4) configured to adjust an operating range of the coil; and a controller (e.g., 240, 227 in FIG. 2) configured to control the first switch to change an operating frequency band of the coil (e.g., see Para. 40, 43).
Further Zhu teaches a switching / impedance adjusting variable circuit (e.g., see 503 in FIG. 5-6) comprising a single multi-throw switch (see 503 in FIG. 6) configured to be selectively connected to one of a plurality of inductors (as shown) wherein the plurality of inductors have different inductance values (e.g., see Para. 53). 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a coil for the radiating element of Talty as taught by Korner in order to utilize a simple antenna capable of being coupled at multiple points and for variable frequency operation while small and compact thus utilizing minimal space.

Talty does not teach the coil that is configured in a similar manner as the claim.
However Korner teaches the antenna apparatus according to claim 1, wherein the switch is connected to the coil at one of a plurality of locations of the coil (i.e., see L1-L4, Z1-Z6), and the operating range of the coil is adjusted according to a location at which the coil is connected to the first switch (the operating range varies according to the location of connection, e.g., see Para. 42, 43).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan implement the wherein the switch is connected to the coil at one of a plurality of locations of the coil, and the operating range of the coil is adjusted according to a location at which the coil is connected to the first switch as taught by Korner in order to utilize the coil antenna for a variable frequency of operation and with different bands as taught by Korner.
 Claim 3 and 12: the modified invention of Talty teaches wherein the controller is configured to determine an operating frequency band of the coil based on the frequency selected by the user (via HMI 22, e.g., see Para. 9, 19).

	Claim 13-14: However Talty teaches wherein the controller is configured to adjust the impedance variation range of the amplifier (amplifier including the tuning circuits 36, e.g., see Para. 22) such that the impedance matching area for impedance of the antenna exists within the impedance variation range of the amplifier (wherein the adjustable antenna impedance and the impedance matching circuit input to the amplifier are matched); wherein the controller is configured to adjust the impedance variation range of the amplifier such that an area corresponding to a frequency selected by a user (via HMI 22) becomes the impedance matching area (i.e., as explained  in Para. 22).
Claim 17: Talty teaches further comprising an input device (e.g., tuner 24, e.g., see 12 in FIG. 1) configured to receive information about the frequency selected by the user, and to transfer the information (via HMI 22, bus 28, line 32, e.g., see Para. 21) about the frequency selected by the user to the controller, and wherein the controller is configured to determine the operating frequency band of the radiating element based on the frequency selected by the user (e.g., see Para. 23).
Claim 18: Talty teaches further comprising an input device (i.e., tuner 24, e.g., see 12 in FIG. 1) configured to receive information about the frequency selected by the user (e.g., see Para. 21), and to transfer the information about the frequency selected by the user to the controller (via HMI 22, bus 28, line 32), and wherein the controller is configured to adjust the impedance variation range of the amplifier (via amplifier input 
Claim 19: Talty teaches further comprising an input device (i.e., tuner 24, e.g., see 12 in FIG. 1) configured to receive information about the frequency selected by the user (e.g., see Para. 21), and to transfer the information about the frequency selected by the user to the controller (via HMI 22, bus 28, line 32), a tuner (24, e.g., see Para. 21) configured to extract a wireless signal of a frequency selected by the user in synchronization of the frequency selected by the user (e.g., see Para. 9, 21).
Claim 20: Talty teaches further comprising a sound portion (50) configured to output the wireless signal extracted by the tuner as sound (e.g., see Para. 23).
Claim 21: the modified invention of Talty is such wherein the coil and the first switch are part of an antenna (e.g., 42 and 44 being part of 40 in Talty and coil and arrangement of switches to coil being part of antenna in Korner).
Claim 22: Talty teaches wherein the controller is configured to adjust the impedance variation range of the amplifier (amplifier including the tuning circuits 36, e.g., see Para. 22) such that the impedance matching area for impedance of the antenna exists within the impedance variation range of the amplifier (wherein the adjustable antenna impedance and the impedance matching circuit input to the amplifier are matched).
Claim 23: Talty teaches wherein the controller is configured to adjust the impedance variation range of the amplifier (amplifier including the tuning circuits 36, e.g., see Para. 22) such that an area corresponding to the frequency selected by the 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845